Exhibit 10.1

Diodes (Chengdu) 1A Packet Test Plant Building

Construction Project

CONSTRUCTION DESIGN CONSULTING

ASSIGNMENT AGREEMENT

Parties to the Agreement:

Diodes Technology (Chengdu) Company Limited (hereinafter referred to as Party
A); and

Lite-On Technology Corporation, Construction Management Department (hereinafter
referred to as Party B)

Whereas Party A consigns Party B to render construction management services,
both parties hereby enter into this Agreement and agree upon the terms and
conditions set forth below:

 

Article I : Project title: The target Project for which Party B will provide
construction management services is “Diodes (Chengdu) 1A Packet Test Plant
Building Construction Project” under construction by Party A (hereinafter
referred to as the “Project”).

 

Article II : Project location: The “Project” is located at the Project site of
Gaoxin West District, Chengdu City

 

Article III : The building and of the “Project”:

 

  I. The “Project” is located at the Project site of Gaoxin West District,
Chengdu City (hereinafter referred to as the Project Site Land) in the total
area of approximately 66564.26 square meters.

 

  II. Party A guarantees that the Project Site Land has been lawfully leased by
Party A or lawfully granted to Party A for the right to use, dispose and build
thereon, with clean and clear ownership, absolutely free of any dispute.

 

Article IV : Scope of subject services: The design consulting management
services rendered by Party B to Party A under the Agreement bear the highlights
of the contents below:

 

P. 1 / 12



--------------------------------------------------------------------------------

  1. Party B shall help Party A and the Design Institution proceed with design
and planning work.

 

  2. Project review consulting: Party B shall help Party A conduct review over a
variety of programs and offer proposals as required for planning.

 

  3. Consulting on contract execution for procurement: Party B shall be the
consult to help Party A work out subcontracting strategies, devise
Invitation-to-Tender Documents, invite potential contractors to quote prices,
hold a briefing on the construction work, negotiate and compare for prices and
execute agreements/contracts and such jobs concerned.

 

  4. Party B shall help Party A provide superintendence over the construction
work based on the engineering drawings within the scope of the construction
instructions.

 

  5. Party B shall help Party A conduct inspections either on a regular basis or
on a nonscheduled basis upon entry of the materials for the “Project” and during
progress of the “Project”.

 

  6. Review of Project Progress List: Party B shall check and verify the Project
Progress Lists worked out by the contractors prior to the start of the
construction work and shall, during the period of construction process,
superintend the contractors to progress of the “Project” exactly pursuant to the
Lists. In case of a change in “Project” contents which would lead to more than
5% in progress gap, Party B shall, after assembling the facts and reporting to
Party A, coordinate with the contractors so involved to take the corrective
action (remedial measure).

 

  7. Party B shall recommend on check and verify the “Project” enlarged detail
drawings, samples of the equipment and building materials.

 

  8. Party B shall consult on review over change in design and feasibility
assessment.

 

  9. Requisition for “Project” assessment payment: Party B shall check and
verify with assessment of the positions completed by the contractors of the
current term. After the jobs done by a contractor satisfactorily pass Party B’s
review process and Party A’s approval, Party A shall effect payment based on the
accounting process.

 

  10. Internationality of documents: Whenever a Contractor develops ambiguity
about the “Project” drawings or notices an inconsistency between the drawings
and the “Project” specifications, Party A may consult with Party B, the Design
Institution or professional consultant(s) before offering n interpretation.

 

P. 2 / 12



--------------------------------------------------------------------------------

Article V : Amount of the Agreement and terms of payment:

 

  I. For a variety of services rendered in accordance with Article IV of the
Agreement, the total service fee amounts to US$ 465,517 (tax excluded), to be
converted at the exchange rate of US$1: NT$29. Party A shall effect payment to
Party B under the terms enumerated below:

 

  1. After the Agreement is officially executed by and between both parties and
comes into effect, Party A shall pay Party B a sum of US $ 93,103 (20% of the
total service fee).

 

  2. After the top of the structure is sealed up (i.e., after the concrete roof
shingle is completed), Party A shall pay Party B a sum of US$186,207 (40% of the
total service fee).

 

  3. After the quality inspection is completed (while the certificate proving
satisfactory quality in inspection & acceptance is obtained), Party A shall pay
Party B a sum of US$186,207 (40% of the total service fee). In the event that
the “Project” cannot be handed over within the period of services set forth
under Article VI, the terms of payment shall be separately fixed by and between
both parties separately.

 

  4. For payments in the respective terms mentioned above, Party A shall effect
payment by issuing a sight check or by means of wire transfer (T/T) within
ninety (90) days after payment requisition is approved and after Party A
receives Party B’s requisition for payment with supporting documents and
vouchers which satisfactorily pass Party A’s checking and verification process.
In the event that Party A objects to Party B’s requisition for payment, both
parties shall negotiate and determine a solution separately.

 

  5. Throughout the term of the Agreement validity, whenever there comes an
extra need from Party B to dispatch human resources for support, Party B may
bill Party A the gross amount of the travel fees calculated based on Party B’s
internal regulations which shall be billed at the costs actually incurred.

 

  II. Throughout the term of the Agreement validity, in the event that Party B
is required to render services in addition to the Agreement as a result of a
factor not attributable to Party B or in response to Party A’s request, Party B
may charge extra service fees. The criteria and terms of payment of such service
fee shall be separately negotiated and determined by and between both parties.

 

P. 3 / 12



--------------------------------------------------------------------------------

  III. The aforementioned service fees represent the managerial fees for the
construction work, excluding architectural design fee, taxes and miscellaneous
expenses incurred for ownership transfer which, if any, shall be charged extra.
For the general fees indispensable to Party B in performance of duties, Party A
shall pay for such general fees after Party B provides Party A with explanation
of the relevant expenses and supporting vouchers.

 

  IV. Throughout the term of the Agreement validity, in the event that the
project site is expanded or the spaces (areas) increase after the start-off
permit is obtained, Party B may increase the fee for construction management
services which shall be negotiated and determined by and between both parties
based on the principles under the Agreement.

 

  V. The service fees under the Agreement already include labor insurance
premium and labor pension fund reserve which Party B shall duly handle in
accordance with the requirements concerned.

 

  VI. Unless otherwise prescribed in the Agreement, under no circumstances shall
Party A pay Party B any and all other expenses (including but not limited to
flight tickets, car rent, lodging, meals business operation and other expenses
concerned).

 

Article VI : Period of services:

 

  I. The “Project”, starting from planning & design, procurement and
contract-out (outsourcing), construction work, interior decoration, plant work
till completion of the hand-over process, shall be completed within fifteen
months in principle (i.e., starting from April 2011 till June 2012) which shall
be taken as the ground to calculate the service fee (Cf. Construction Management
Fee and Human Resources Dispatch Lists for details). Both parties may have the
Agreement terminated at anytime, provided that the party proposing termination
shall inform the other in writing thirty days in advance, or both parties may
execute a new agreement to replace the current one.

 

  II. In the event that the period scheduled for services under Paragraph I of
this Article is extended due to Party A’s factor, both parties agree that the
service fee for the extra period shall be calculated on a daily basis at US$400
per person per diem (not including tax). Party A shall pay Party B based on the
volume of services and personnel provided by Party B within thirty days after
completion of hand-over of the “Project”.

 

  III. The penalty due to Party B’s obligations under this Agreement shall not,
at the maximum, exceed 20% of the total amount of service fee paid.

 

  IV.

Responsibility of termination: In the event that the Agreement is terminated
ahead of expiry in accordance with Paragraph I of this Article, the
responsibilities or obligations of both parties under the Agreement shall cease
to exist as well. Both parties shall, nevertheless, abide by the terms and
conditions below: (i) Party A shall, pursuant to the requirements set forth
under the Agreement, pay Party B

 

P. 4 / 12



--------------------------------------------------------------------------------

  or remit into the bank account earmarked by Party B all expenses of
compensation, the service fees payable to Party B pro rata under Article V
immediately in full; and (ii) Both parties shall continually comply with the
requirements set forth under Article XIII and XIV of the Agreement.

 

Article VII : Matters subject to coordination:

 

  I. Party B, where consigned by Party A to render professional management
service for the “Project”, shall provide necessary human resources to render
services and exercise due diligence as a bona fide administrator in the
management and shall assure adequate coordination with Party A, the Design
Institution and other personnel concerned to assure the maximum possible benefit
to Party A.

 

  II. After execution of the Agreement, Party A shall, in coordination with
Party B’s need, provide Party B with the databases as linked up with the
Project. Party B is subject to non-disclosure obligations for all documents and
data provided by Party A and may use documents and data so provided by Party A
only for the purposes of the Party B shall help Party A. Party B shall not
disclose such documents and data to any third party in any means unless agreed
upon by Party A beforehand.

 

  III. Party B shall, after being consigned by Party A to render professional
management service for the “Project”, submit performance reports to Party A on a
monthly basis starting from one month after the Agreement comes into effect.

 

Article VIII : Where Party A considers it necessary to have the “Project”
terminated, Party A may have the Agreement terminated at anytime. Once receipt
such a notice from Party A, Party B shall immediately terminate provision of
service. For the jobs having been completed by Party B, Party A shall effect
payment based on actual percentage of completion. Whenever Party B proves to
meet any of the situations below, Party A may have the Agreement terminated or
rescinded by serving notice in writing thirty days in advance. In the very
premise not untowardly affecting other rights of Party A, Party B shall assume
the responsibility for indemnity in full for the loss so incurred by Party A.
Party A may refer the fact of default to the competent authorities of the
government for punishment.

 

  I. Where Party B proves to have transferred the services under the Agreement
to another without authority, or proves to have lent its registry certificate to
another to undertake construction management services of the “Project” as
officially verified by Party A through investigation.

 

  II. Where Party B proves to have defaulted the Agreement or developed an
incident, making Party A consider it incompetent to fulfill the responsibilities
under the Agreement.

 

P. 5 / 12



--------------------------------------------------------------------------------

  III. Where Party B proves to have been weak in competence, have suspended the
jobs arbitrarily or have shown mismanagement, making the actual progress more
than 15% behind schedule, or where the “Project” fails to live up to the
specified standards as a result of a factor attributable to Party B.

 

  IV. Where Party B suspends or delays fulfillment of the Agreement without a
justifiable reason and fails to fulfill the Agreement or take corrective action
(remedial measure) within five days after receipt of a notice from Party A in
writing.

 

Article IX : Intellectual property rights:

 

  I. Non-disclosure obligations and business secrets: Either within or beyond
the term of the Agreement validity, for each event unless Party B obtains
consent from Party A in writing in advance, Party B shall not disclose or use in
any means: (i) The secret information or technological information or business
secrets concerning Party A obtained from Party A before the date of execution of
the Agreement; or (ii) The information obtained within the process of such
relationship, disregarding whether such information is patentable, or protected
for patent, copyrights or legal interests, also disregarding whether such
information is designed or prepared for Party A (hereinafter collectively
referred to as “business secrets”, unless necessitated for the process of such
relationship, including but not limited to the information as enumerated below
linked up with both parties, e.g., name list of customers, products, formulas,
manufacturing process, business operation, investment, finance, costs,
employees, procurement, accounting, marketing, shipments, payroll facts,
pricing, profits, future development plans, the capacities, demand, orientation,
business behaviors and methods of organizations who have been in business
transaction with Party A, other information linked up with Party A’s products,
services, business operation, but excluding the information which has been well
known in the business areas of Party A or the information that is obtained from
public sources. All such business secrets belong to Party A as Party A’s
precious assets.

 

  II.

Tangible assets: All sorts of files, accounts, records, documents, account
books, forms, instructions, reports, memorandums, research, data compile,
letters and duplicate copies, abstracts and summaries thereof, and all other
tangible items linked up with Party A except those classified as personal items.
All documents and such information shall be properties belonging to Party A,
disregarding whether they are attributed to public or prepared for Party B. All
such information shall not be brought out of Party A’s business premises unless
agreed upon by Party A in writing and unless necessitated during the process
when such consultation service is rendered to Party A. Upon expiry or
termination of the business relationship by

 

P. 6 / 12



--------------------------------------------------------------------------------

  and between Party A and Party B or at anytime before expiry or termination of
such business relationship, whenever Party A requests, Party B shall have all
such tangible assets returned to Party A forthwith.

 

  III. Job-hopping: During the period while Party B and Party A maintain such
business relationship and during the one-year period thereafter (Such period
excludes the period when Party B violates the Agreement, or the period for
appeal for compulsory enforcement and the period where Party B violates the
Agreement), Party B shall not interview, solicit, interfere with or try to
entice or lure any employee serving with Party A or the contractor to quit Party
A (The aforementioned personnel refer to those people who have possessed or
known of certain business secrets of Party A).

 

  IV. Prohibition: Party B hereby acknowledges and agrees that in an attempt to
compensate Party A where Party B violates or is likely to violate the
aforementioned requirements where the injury so incurred might be tough and
extremely difficult, Party A is entitled to apply for temporary prohibition,
preparatory prohibition, permanent prohibition or other corrective action
(remedial measure) which Party A considers may be adopted so as to put such
requirements into mandatory enforcement. The provision of prohibition under this
Paragraph, nevertheless, does not reduce Party A’s right to claim for
compensation or indemnity.

 

  V. The term “Party A” mentioned in this Article IX specifically refers to
Diodes Incorporated and all people who could dominate Party A, or people who are
dominated by Party A or people who are under joint domination by Party A,
including but not limited to Diodes Technology (Chengdu) Company Limited.

 

Article X : Law compliance:

 

  I. Anti-corruption Law of China: Party B hereby acknowledges and agrees that
Party A primarily operates business and teams up with Party B in cooperation
within the territories of the People’s Republic of China. Party B shall,
therefore, faithfully comply with the Anti-corruption Law among the Criminal
Code of the People’s Republic of China and laws and ordinances concerned of the
Chinese government. In accordance with the Anti-corruption Law of the People’s
Republic of China, a person who offers precious assets to an official of the
country or government in exchange of unjustifiable interests is unlawful. Party
B further acknowledges that it is extremely familiar with the provisions set
forth in Anti-corruption Law among the Criminal Code of the People’s Republic of
China and thus agrees that under no circumstances shall Party B take or permit
such unlawful act against law, or any act that might make Party A violate
Anti-corruption Law among the Criminal Code of the People’s Republic of China
and laws and ordinances concerned.

 

P. 7 / 12



--------------------------------------------------------------------------------

  II. Foreign Corrupt Practices Act of the United States prevalent abroad: Party
B hereby acknowledges and agrees that Party A is an enterprise holding quite
goodwill and affiliated enterprises in the United States and is thus subject to
the restriction of Foreign Corrupt Practices Act of the United States 1977 (Also
subject to the restrictions of the American Code 15 USC §§ 78dd-1). Such Foreign
Corrupt Practices Act of the United States prohibits bribery (Foreign Corrupt
Practices Act, known as “FCPA” in brief). Under FCPA, a person who offers or
tries to offer a precious article to a ranking officer, staff member or
political organization or candidate of the Chinese government or foreign
government, or to certain people or certain organization to be conveyed to the
aforementioned officials or the like to lead to their violation of public duties
or in an attempt to obtain or hold unjustifiable commercial interests would be
unlawful. Party B further acknowledges that under no circumstances shall Party B
adopt or permit any unlawful act under such law to lead Party A into violation
of FCPA.

 

  III. Anti-corruption Law of the United Kingdom: Party B hereby acknowledges
and agrees that Party B hereby acknowledges and agrees that Party A is an
enterprise with major office and business department in the United Kingdom and
maintains significant business relationship in United Kingdom. Party A is,
therefore, subject to the Anti-corruption Law 2010 of United Kingdom which
prohibits any private organization and/or government units, organizations to
offer bribe, conduct corruption and bribery with government organization. Under
such Anti-corruption Law of United Kingdom, a person offers or attempts to offer
precious article to any private organization, private entity, ranking officials
of Chinese, foreign governments, staff members or candidates, or to certain
people or organizations to be conveyed to the aforementioned government,
officials and/or private organization, entity, people to cause them to violate
public duty or private responsibility, or attempts to obtain or hold certain
business or unjustifiable commercial interests is unlawful. Party B further
acknowledges that it is extremely familiar with the Anti-corruption Law 2010 of
United Kingdom and under no circumstances shall Party B adopt or permit any
unlawful act to lead Party A into violation of the Anti-corruption Law 2010 of
the United Kingdom and laws and ordinances concerned.

 

  IV. Compliance with all laws and ordinances concerned: Party B shall
faithfully comply with all laws and regulations prevalent domestically and in
other countries as linked up with the consultation, business operation and
responsibilities under the Agreement, anti-corruption laws, government orders,
acts, regulations, statutes, license requirements, including laws and ordinances
concerned of the United States, United Kingdom, Republic of China, People’s
Republic of China involving the jurisdictional power and/or administrative
discretion.

 

P. 8 / 12



--------------------------------------------------------------------------------

Article XI : Other covenants:

 

  I. The construction management services in the “Project” do not include the
third mechanical & electrical distribution project.

 

  II. Party B shall be responsible for management, payroll and supplies to its
personnel. In the event that a Taiwan-based cadre member assigned by Party B
conducts behavior beyond the disciplines or develops a dispute because of having
violated he local security rules, Party B shall solely assume the responsibility
in full. In the event that such a person runs into an accident, bodily injury or
casualty, Party B shall solely manage the issue and shall be objective and
uninvolved. In case of the responsibility for compensation to a third party
incurred by such person, Party B shall solely assume all such responsibility in
full.

 

  III. During the term of the Agreement validity, Party A shall pay for Party
B’s personnel for hotel lodging and transportation when they assigned to travel
to China on business to fulfill the obligations under the Agreement (including
but not limited to flight tickets and local transportation).

 

  IV. During the term of the Agreement validity, all lodging fares, all living
costs (including but not limited to water, electricity bills, cleaning fee,
Internet, communications fees) and the local transportation for the Taiwan-based
cadre member assigned by Party B shall be borne by Party A.

 

  V. Divisible clauses: All terms and conditions under the Agreement are
divisible. In the event that any single clause or several clauses is(are) judged
unlawful and unenforceable, other clauses shall remain valid in full and shall
be put into enforcement continually, including those clauses which are partially
unenforceable but are still enforceable overall.

 

  VI. Transferor and transferee: All terms and conditions, regulations and
responsibilities contained in the Agreement are intended to safeguard the
interests of both parties, their inheritors, representatives, assignees and
transferees and to be binding upon such people. Notwithstanding the
aforementioned provision, for any event, unless agreed upon by Party A in
writing in advance, Party B shall not have any rights under the Agreement
transferred, pledged, mortgaged or assigned to another.

 

  VII. Governing laws: This Agreement is on the grounds of the laws of the
People’s Republic of China as the governing laws regarding its validity,
significance and interpretation. Both parties shall take the laws of the
People’s Republic of China linked up with the Agreement as the governing laws
and shall put such laws into enforcement in China.

 

  VIII.

Solution of a dispute: In case of any claim for damage compensation or dispute
linked up with the Agreement, both parties should, first of all, try to have it
solved through amicable negotiation and teamwork on a bona fide basis. When a
dispute is solved by any means, both parties shall try not to untowardly affect
the other in the principle of failure, abstention or prohibition of denial from
testimony. In the event that for such a dispute,

 

P. 9 / 12



--------------------------------------------------------------------------------

  an application must be submitted to a court for temporary prohibition order to
prevent either party or any others from undergoing irreparable damage, no any
single clause in this Agreement prohibits either party from directly resorting
to judicial procedures.

 

  IX. Jurisdictional powers: Both parties hereto, within the maximum limits
where permitted by law, hereby declare below which shall absolutely not be
withdrawn: (i) During all litigation, dispute or court hearings under the
Agreement, both parties shall abide by the executive jurisdictional powers of
the People’s Republic of China and Chengdu City Court; (ii) Both parties waive
and agree at the moment and hereafter, under no circumstances shall either party
claim, declare by means of proposal, protest or other means exemption from the
jurisdictional powers under any court, and under no circumstances shall either
party pose any objection or allegation that a litigious case under charge of
such jurisdictional court should be lodged with another court of inconvenience;
(iii) Both parties agree that the judgment rendered by such jurisdictional court
for the litigation, dispute or court hearing should be final and binding upon
the party which is supposed to be and could be put into compulsory enforcement
in the court of the People’s Republic of China in charge of such litigation or
other court of the People’s Republic of China (or under compulsory enforcement
by any court whereunder the subject party should accept the jurisdictional
powers) and (iv) Both parties agree that the summons mailed for the said
litigation, dispute or court hearing may be mailed with prepaid postage
registered mail or airmail, with the duplicate copies of such summons mailed to
the address of the said party indicated in this Agreement or the address
indicated by such party under the Agreement with a request for return receipt.
Both parties agree that such summon services (i) Should be deemed by both
parties as the service valid to the other party for the litigation, dispute or
court hearing; and (ii) Such services, within the maximum possible limit of law
should be deemed as valid service and having been handed over to the other party
in person.

 

  X. Subtitles: Subtitles provided do not function as a part of the Agreement
and are provided for reference to facilitate reading. Under no circumstances
shall subtitles be taken to define, restrict or describe the scope of the
Agreement or define the meaning.

 

  XI. Integral accord: This Agreement stands for the overall covenants of both
parties regarding the subject issues and supersedes all talks, agreements,
discussions and commitments reached by both parties either in writing or orally
previously, if any. Any addition, amendment, waiver or termination of the
Agreement shall be null and void unless duly affixed by the seals of both
parties. Waiver of any single clause of this Agreement shall not be interpreted
as waiver or such fact for any other clauses (disregarding whether such other
clauses have borne such terms of waiver) and such waiver shall not constitute a
continual waiver unless otherwise expressly prescribed.

 

P. 10 / 12



--------------------------------------------------------------------------------

  XII. Notices: All notices or communications which must be or are permitted to
be served under the Agreement shall be served in writing and shall be deemed to
have been duly served under the following situations (i) When served in person,
at the moment when served face-to-face; (ii) When served by mail, deemed as
served within one week after the mail drop—either registered mail or accredited
mail. But it should be served with prepaid postage mail to the address of the
addressee given in the signature page below; or (iii) By means of cable or FAX
through the cable or FAX addresses given in the signature page below, deemed as
served when the reply confirmation of the cable or FAX is received. Both parties
may change the service addresses but only in a method specified under the
Agreement.

 

  XIII. Retaining fee (lawyer fee): In the event that either party takes legal
action for compulsory enforcement of any clauses under the Agreement, the losing
party in the litigation should pay the litigious fees for the other, linked up
with the retaining fee (lawyer fee) incurred in such litigious actions.

 

  XIV. A third party: Except Party A or Party B, under no circumstances shall
the Agreement, either explicitly or implicitly, bestow any person with any
rights or remedial measures or enable any person to be titled to such rights due
to the Agreement.

 

  XV. Governing language: This Agreement is worked out in Chinese and English
languages. The Chinese text shall be the governing version. After this Agreement
is agreed and signed by both parties, it shall be effective on April, 2011 until
all term and conditions have been implemented and all debt relationships have
been eliminated.

 

  XVI. This Agreement is made in duplicate in original with each party holding
one set of the original hereof each, plus two duplicate copies ready to be
referred to by Party A as needed. In case of a typing error, the contents of the
original shall govern. The Appendices annexed hereto include the Quotation in
full set and List of Items of Services in full set.

All aforementioned terms and conditions bear the full consent by and between
both parties for implementation. In addition to the oral consent reached, both
parties hereby further come to this Agreement to verify the firm’s consent in
black and white.

 

P. 11 / 12



--------------------------------------------------------------------------------

Parties to the Agreement:

 

     Party A: Diodes Technology (Chengdu) Company Limited

 

     Responsible person: Keh-Shew Lu

 

     Corporate Identity Code:

 

     Address: 8 Kexin Road, Chengdu Hi-Tech Zone (West Park), Chengdu, Sichuan,
People’s Republic of China

 

     Party B: Lite-On Technology Corporation

 

     Responsible person: Soong Kung-yuan

 

     Corporate Identity Code: 23357403

 

     Address: 22F, No.392, Ruey Kuang Road, Neihu District, Taipei 114, Taiwan.

Date: April 1, 2011

 

P. 12 / 12